UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-50978 Americas Energy Company-AECo (Exact name of small business issuer as specified in its charter) Nevada 98-0343712 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 243 N. Peter Road Knoxville, Tennessee 37823 (Address of principal executive offices) (865) 238-0668 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of July 13, 2011: 88,862,983 shares of common stock 1 Table of Contents Americas Energy Company (Formerly Trend Technology Corporation) Contents Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements June 30, 2011 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 Part II OTHER INFORMATION Item 1 Legal Proceedings 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 (Removed and Reserved) 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 27 2 Table of Contents Part II - OTHER INFORMATION Item 1 - Financial Statements AMERICAS ENERGY COMPANY - AECo (Formerly Trend Technology Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash $ $ Trade receivables - Other receivables Prepaid expense Total current assets Property, plant, and equipment - net Other assets Capitalized mining properties Investment in unconsolidated subsidiary Certificates of deposit - pledged Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable $ $ Accrued expenses Accrued interest Line of credit Notes payable - related party Current maturities of long-term debt Current portion of capital lease obligations Loans payable Total current liabilities Convertible debenture, net of discount net of discount - Asset retirement obligations Accrued officers' severance pay - Accrued royalty Long-term portion of capital lease obligations Long-term debt Derivative and warrant liabilities Total long-term liabilities Total liabilities Commitments and contingencies - - Stockholder's equity Common stock; $0.0001par value; 100,000,000 shares authorized; 87,862,983 issued and outstanding at June 30, 2011 and 81,619,595 shares issued and outstanding on March 31, 2011 Additional paid in capital Retained deficit ) ) Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes. 3 Table of Contents AMERICAS ENERGY COMPANY - AECo UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended June 30, REVENUES Coal sales and related income $ $ Other income Total revenues OPERATING EXPENSES Cost of sales (exclusive ofaccretion, depreciation and depletion) Accretion, depreciation and depletion Compensation expense (including non-cash compensation of $6,432,715 in 2011 and $2,764,500in 2010) Professional fees General and administrative expenses Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSES) Interest income Interest expense ) ) Gain on disposition of asset - Change in fair value of derivative and warrant liabilities ) - Total other income (expenses) ) ) LOSS BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES - ) NET LOSS $ ) $ ) PER SHARE DATA Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding See accompanying notes. 4 Table of Contents AMERICAS ENERGY COMPANY - AECo (Formerly Trend Technology Corporation) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash provided by (used in) operating activities: Accretion, depreciation and depletion Sharers issued for services Amortization of discount on convertible debentures Gain on disposition of assets ) Change in fair value of derivative and warrant liabilities Changes in operating assets and liabilities: (Increase)in accounts receivable ) ) Decrease (increase) in prepaid expenses ) Decrease in deferred tax asset Increase (decrease) in accounts payable ) Increase in accrued expenses Accrued interest expense added to principal - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds on sale of assets - Purchase of equipment ) ) Purchase of building and improvements - ) Coal production costs ) ) Loans to unrelated third party - ) Other investment activities - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible debt Proceeds from note payable - Payment on related party loan ) - Payment of obligation under capital lease ) ) Payments on accrued royalties payable - ) Payment on credit line ) - Payment on note payable ) ) Net cash provided by financing activities NET (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $
